Citation Nr: 0927840	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-09 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to 
August 1971.  He died on December [redacted], 2003, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the RO in Indianapolis, Indiana, which, in pertinent part, 
denied service connection for the cause of the Veteran's 
death.

The Board remanded this case in May 2008.  It returns now for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must unfortunately remand this case again.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  In the Board's May 2008 remand, the Board stated 
that the U.S. Court of Appeals for Veterans Claims (Court) 
held that in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, section 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The Board observed that the January 2004 and April 2006 
letters provided to the appellant in this case did not meet 
the notice standards, as described under Hupp.  In 
particular, these letters failed to identify the conditions 
for which the Veteran was service- connected in life and the 
evidence required to support a claim where the cause of death 
was a condition not service- connected during the Veteran's 
lifetime.  

The AMC attempted to rectify this with a June 2008 letter.  
Unfortunately, the content of what was sent to the appellant 
in June 2008 was misleading and incorrect.  The letter 
indicated that, to support the appellant's "claim for 
service-connected cause of death benefits, the evidence must 
show: Service connection for the cause of the Veteran's 
death, OR Existence of a disability at the time of the 
Veteran's death, OR The Veteran was discharged from service 
for a service-connected disability." 

Ultimately, the appellant was not provided notice of the 
conditions for which the veteran was service- connected in 
life and the evidence required to support a claim where the 
cause of death was a condition not service- connected during 
the veteran's lifetime.  The Board must remand again.  See 
Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided VCAA 
notice that must include the disabilities 
for which the Veteran had been previously 
service-connected and an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.  

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant 
should be furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

